Opinion by
Judge Pryor:
In this case the appellant undertook to grant a license to the appellee and failed to do so. It received his money, for which he obtained no consideration. The fact that he sold spirituous liquors does not preclude him from recovering. This was done in violation of law and can constitute no defense on the part of the appellant. The appellee was compelled to pay a penalty for selling under what he supposed was a valid license. It was not necessary to allege that he received no benefit from the license issued. This is not like a case where the city has improved the property of a party, although under a void ordinance, and the party paying will not be allowed to recover the money back where he has derived such benefits as would have resulted from the labor expended if the ordinance had been a valid one. Here the city took the money of the appellee and agreed to issue a license therefor as authorized by the city charter, but neglected or failed to do so, and there is no reason either in law or morals for permitting the appellant to keep the money.
Judgment affirmed.